Title: To George Washington from William Livingston, 22 February 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 22d Febry 1777

In pursuance of the inclosed Resolution I am to desire the Favour of your Excellency to explain the Nature of the Oath to be Administred by virtue of your Proclamation, as soon as your Leisure will permit.
I have had frequent Complaints of the Troops stationed at the two Ferries at Trenton, & at another above it, respecting their Conduct towards Passengers; As that they oblige them under various Pretences to wait until they have extorted very unreasonable Sums for their Passage; & that they suffer no Boats on the Jersey side. How far the latter may be in Consequence of Orders, which tho’ proper when given, may not at present be necessary, & yet thro’ the Multiplicity of Business have been forgot to be countermanded; or whether there be still a Necessity for continuing them; or whether it be altogether without or-ders, I do not pretend to determine. And all I mean by this Information is, that the Matter may be enquired into; and if any Irregularities are really committed, I am confident they will meet with your Excellency’s Disapprobation & Censure.
I was just now honour’d with your Favour of the 18th Instant inclosing Copy of Mr Roses’ Affidavit of the Enemy’s Cruelty towards Adjudant Kelly, & General Stephen’s Letter to Sir William Erskine & for which I am greatly obliged to your Excellency. If nothing else will restrain their Barbarities, it may not perhaps be improper to let loose upon them a few of General Stephen’s tawny Yagers, the only Americans that can match them in their bloody Work. I have the honour to be your Excellency’s Most humble Servt

Wil: Livingston

